         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________________
DOBSON MILLS APARTMENTS, L.P.,                 :
DOBSON SCOTTS, L.P. and                        :
MANSION AT BALA, L.P.                          :
                                               :
                      Plaintiffs,              :         No. 21-cv-00273-JCJ
                                               :
              v.                               :
                                               :
CITY OF PHILADELPHIA and                       :
PHILADELPHIA, PENNSYLVANIA                     :
BUILDING AND CONSTRUCTION                      :
TRADES COUNCIL, AFL-CIO,                       :
                                               :
                      Defendants.              :
                                               :
                                              ORDER
       AND NOW, this _________ day of __________________, 2021, upon consideration of

the Motion for Judgement on the Pleadings by Defendants City of Philadelphia and the

Philadelphia Building and Construction Trades Council, AFL-CIO, and any response thereto, it

is hereby ORDERED that the Motion is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ Amended Complaint is dismissed with

       prejudice pursuant to Rule 12(b)(1);

       IT IS FURTHER ORDERED that Plaintiffs’ Amended Complaint is dismissed with

       prejudice pursuant to Rule 12(c).

                                                         BY THE COURT:

                                                         ____________________________
                                                         Joyner, J
         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 2 of 18




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   ___________________________________________________________________________
   DOBSON MILLS APARTMENTS, L.P., :
   DOBSON SCOTTS, L.P. and           :
   MANSION AT BALA, L.P.             :
                                     :
                        Plaintiffs,  :          No. 21-cv-00273-JCJ
                                     :
            v.                       :
                                     :
   CITY OF PHILADELPHIA and          :
   PHILADELPHIA, PENNSYLVANIA        :
   BUILDING AND CONSTRUCTION         :
   TRADES COUNCIL, AFL-CIO,          :
                                     :
                        Defendants.  :
                                     :

     DEFENDANT CITY OF PHILADLEPHIA AND DEFENDANT PHILADELPHIA
     BUILDING AND CONSTRUCTION TRADE COUNCIL’S MOTION TO DISMISS
                  AND FOR JUDGMENT ON THE PLEADINGS

       Defendant City of Philadelphia (the “City”) and Defendant Philadelphia Building and

Construction Trades Council (“PBCTC”) (together, “Defendants”) hereby file this Motion to

Dismiss and for Judgment on the Pleadings (the “Motion”). In support of the Motion, Defendants

incorporate the attached Memorandum of Law and accordant exhibits. Defendants respectfully

request that the Court dismiss Plaintiffs’ declaratory judgment action pursuant to Rule 12(b)(1)

and, in addition or the alternative, dismiss the Complaint pursuant to Rule 12(c).

Date: June 11, 2021                                  Respectfully submitted,

                                                     /s/ Kristin K. Bray____
                                                     Kristin K. Bray
                                                     Chief Deputy City Solicitor, Code & Public
                                                     Nuisance Litigation
                                                     PA Bar No. 200737
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 15th Floor
Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 3 of 18




                                 Philadelphia, PA 1
                                 Attorney for Defendant City of Philadelphia


                                 CLEARY, JOSEM & TRIGIANI, LLP

                                 /s/Cassie Ehrenberg
                                 Joseph T. Cleary, Esquire
                                 Cassie R. Ehrenberg, Esquire
                                 325 Chestnut Street, Suite 200
                                 Philadelphia, PA 19106
                                 Attorneys for Defendant PBCTC
             Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 4 of 18




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________________
DOBSON MILLS APARTMENTS, L.P.,                        :
DOBSON SCOTTS, L.P. and                               :
MANSION AT BALA, L.P.                                 :
                                                      :
                           Plaintiffs,                :                No. 21-cv-00273-JCJ
                                                      :
                   v.                                 :
                                                      :
CITY OF PHILADELPHIA and                              :
PHILADELPHIA, PENNSYLVANIA                            :
BUILDING AND CONSTRUCTION                             :
TRADES COUNCIL, AFL-CIO,                              :
                                                      :
                           Defendants.                :
                                                      :

          MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO
               DISMISS AND FOR JUDGMENT ON THE PLEADINGS

           The gravamen of Plaintiff’s Amended Complaint (the “Complaint”) is that Plaintiffs wish

to renege on their obligations pursuant to an Agreement of Settlement and Understanding (“the

2006 Settlement”) that they executed sixteen years ago, with the benefit of counsel, before this

Honorable Court.1 In the Complaint, Plaintiffs express their regret that they did not choose to

litigate this matter in 2006 and their buyer’s remorse concerning the 2006 Settlement. Via this

declaratory judgment action Plaintiffs seek a second bite at the apple as to the 2005 litigation and

wish to test whether, having obtained the benefits of the 2006 Settlement, breach that agreement

on a hypothetical future basis.

           The Court should dismiss the Complaint with prejudice for two separate reasons. First,

pursuant to Rule 12(b)(1), no justiciable controversy exists and declaratory judgment is



1
    The Amended Complaint includes the 2006 Settlement as Exhibit A.

                                                          1
           Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 5 of 18




inappropriate. Second, in addition or in the alternative, the Complaint fails to state a claim upon

which relief can be granted and the Court should enter judgment on the pleadings under Rule 12(c).

                                        STATEMENT OF FACTS

        Plaintiffs, Dobson Mills Apartments, L.P., Dobson Scotts, L.P., and Mansion at Bala, L.P.

(collectively, “Plaintiffs”) own parcels of real property in the City of Philadelphia located at 4055

Ridge Avenue, 4021 Ridge Avenue, and 4700 City Avenue (the “Subject Properties”). Compl. at

¶¶ 13–15. In the early 2000s, Plaintiffs sought zoning and other governmental approvals to

construct apartment complexes and retail space on portions of the Subject Properties. Id. at ¶ 2.

        While construction was ongoing, the City cited Plaintiffs for violations of the Philadelphia

Code at the Subject Properties. Id. at 4; see also Pls.’ Ex. A at ¶ 8 (noting 2005 inspections that

the City alleged identified multiple violations, including “unlicensed contractors, working without

permits, and permits not posted”).2 Accordingly, the City initiated enforcement proceedings

against Plaintiffs (the “2005 Litigation”). Id. at ¶¶ 4–5. On March 30, 2006, the parties, intending

to “resolv[e] all disputes and misunderstandings” between them in the 2005 Litigation, Pls.’ Ex.

A at 2, executed the 2006 Settlement. Id. at ¶ 5.

        The 2006 Settlement specifies that it “constitutes the entire agreement between the parties

. . . and supersedes all prior oral or written agreements and/or misunderstandings between the

parties.” Pls.’ Ex. A at ¶ 13. It states that the “parties . . . [were] represented by counsel of their

choice,” and “the wording and intent” of the agreement was “reviewed and accepted by counsel

for all of the parties,” and that the “parties . . . jointly participated in [its] drafting[.]” Id. at ¶ 14.

The Complaint evinces the parties’ understanding of the essential terms of the 2006 Settlement.


2
  The Court can consider this document, Exhibit A, without converting the instant motion to one for summary
judgment as the Complaint incorporates it by reference and it is a matter of public record. See Havassy v. Mercedes-
Benz Fin. Servs. USA, LLC, 432 F. Supp. 3d 543, 545 (E.D. Pa. 2020) (noting courts can consider matters of public
record during a motion to dismiss).

                                                         2
          Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 6 of 18




Plaintiffs recognize their commitment within the 2006 Settlement to utilize certain labor practices

for future developments at the Subject Properties. Id. at ¶¶ 7–8. The text of the 2006 Settlement

states that, in exchange for this commitment, the parties obtained a mutual release. Pls.’ Ex. A at

¶¶ 8–9. Stated differently, the parties understood that in exchange for the commitments in the 2006

Settlement, the City, among other things, would discontinue the 2005 Litigation. Id.

        In or around 2019, Plaintiffs initiated plans to further develop a portion—but not all—of

the Subject Properties, completed certain relevant construction prerequisites, and “received all

permits and approvals required to start constructions[.]” Id. at ¶ 41. Without giving any specific

details as to what they precisely intend to do, Plaintiffs transparently state that the intent of their

declaratory judgment action is to test whether they can hypothetically breach the 2006 Settlement

without consequence at an indeterminate point in the future. Id. at ¶ 10.

        The Complaint alleges six theories pursuant to which the 2006 Settlement is purportedly

unenforceable. Primarily, Plaintiffs contend that the 2006 Settlement was the result of “pressure”

that “forced” them “to seek the quickest possible resolution.” Id. at 32–33. Plaintiffs also cite

violations of the Fifth and Fourteenth Amendments, lack of consideration, ambiguity as to

damages, whether the agreement runs with the land, and the lack of an agreement end-date. Id. at

¶¶ 50–54. Since Plaintiffs state that their intent is to begin construction as urgently as possible, id.

at ¶ 41, this necessarily means they do not presently plan to sell the Subject Properties. Despite

claims as to calculating damages, Plaintiffs indicate in the Complaint that they can, somehow,

precisely calculate the monetary difference between performance and non-performance. Id. at ¶ 8.

        None of the parties contend that Plaintiffs already breached the 2006 Settlement. Plaintiffs

do not assert that they intend to breach the 2006 Settlement. Plaintiffs also concede, as they

necessarily must, that it is also unknown if Defendants will initiate litigation if this hypothetical



                                                   3
         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 7 of 18




breach occurs. Id. at ¶ 42. Because all of these questions dwell in the land of a future that may or

may not occur, none of the parties knows whether they can amicably resolve any attendant disputes

without resorting to the federal court.

       Plaintiffs filed their Amended Complaint on February 23, 2021. (ECF No. 5) PBCTC filed

its Answer on March 9, 2021. (ECF No. 6) The City filed its Answer on March 26, 2021. (ECF

No. 9) On March 25, 2021, Plaintiffs sought an expedited schedule in this matter, which the Court

denied on May 11, 2021. (ECF Nos. 8 and 15) Discovery is set to conclude on July 19, 2021 and

the Court scheduled the trial pool for September 27, 2021. (ECF No. 14) At present, there is only

a pending discovery motion from plaintiffs pending in this action.

                                          DISCUSSION

       The Court should dismiss the Complaint for two reasons. First, Plaintiffs essentially

acknowledge that this matter is preemptory—it stems from a hypothetical future breach of the

2006 Settlement that may never occur. No justiciable controversy exists and the Court should thus

dismiss the Complaint pursuant to Rule 12(b)(1). Second, pursuant to Rule 12(c), the Complaint

demonstrates that the Defendants are entitled to judgment on the pleadings as a matter of law.

Among other things, the preemptory defenses Plaintiffs assert fail as a matter of law and

promissory estoppel bars Plaintiffs’ requested relief.

I.     The Court Should Dismiss the Complaint Pursuant to Rule 12(b)(1)

       No justiciable controversy exists and the Court should decline to exercise jurisdiction over

Plaintiffs’ declaratory judgment action. Rule 12(b)(1) permits dismissal of a complaint for lack of

subject matter jurisdiction. A party can challenge subject matter jurisdiction on the face of the

pleadings or on the facts underlying the existence of jurisdiction. Constitution Party of Pa. v.

Aichele, 757 F.3d 347, 358–59 (3d Cir. 2014). A facial challenge asserts that the complaint does

not allege sufficient grounds to establish subject matter jurisdiction or that there is a legal bar to
                                                  4
         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 8 of 18




the court hearing the case. Id. In reviewing a facial challenge pursuant to Rule 12(b)(1), courts

accepted all factual allegations in a complaint as true. Gould Elecs., Inc. v. United States, 220 F.3d

169, 178 (3d Cir. 2000). The instant application presents a facial challenge to the Complaint as

there is no justiciable controversy that supports Plaintiffs’ request for declaratory judgment.

       (a) Declaratory Judgment Standard

       The Declaratory Judgment Act provides that “[i]n a case of actual controversy . . . any court

. . . may declare the rights and other legal relations of any interested party.” 28 U.S.C. 2201(a)

(emphasis added). Exercising jurisdiction pursuant to Section 2201(a) is discretionary. State Auto

Ins. Cos. v. Summy, 234 F.3d 131, 133 (3d Cir. 2000). Declaratory judgment is only appropriate

where there is a “justiciable controversy” rather than a “dispute of a hypothetical or abstract

character.” Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 240–41 (1937). The

party requesting declaratory judgment must prove, by a preponderance of the evidence, that an

actual controversy exists. See, e.g., Shell Oil Co. v. Amoco Corp., 970 F.2d 885, 887–88 (Fed. Cir.

1992). In determining whether to exercise jurisdiction, additional key considerations are

“practicality and wise judicial administration” and “prevention of the use of the declaratory action

as . . . procedural fencing or as a means to . . . [obtain] res judicata[.]” State Farm Mut. Auto.

Insur. Co. v. Dabbene, -- F. Supp. 3d --, 2021 WL 37508, at *6 (E.D. Pa. 2021).

       To determine if a justiciable controversy exists, courts consider—among other things—the

adversity of the parties’ interests and the conclusiveness of the ultimate judgment that the court

may enter. Presbytery of N.J. of Orthodox Presbyterian Church v. Florio, 40 F.3d 1454, 1463 (3d

Cir. 1994). An actual controversy exists when “the facts alleged, under all circumstances, show

that there is a substantial controversy, between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune, Inc. v.



                                                  5
         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 9 of 18




Genentech, Inc., 549 U.S. 118, 127 (2007) (quoting Md. Cas. Co. v. Pacific Coal & Oil Co., 312

U.S. 270, 273 (1941)). In contrast, where a party asks for a “rul[ing] on the viability of a

hypothetical claim which may never be brought, and an affirmative defense that may never be

asserted,” it is essentially a request for an advisory opinion. Transamerica Life Ins. Co. v. Daibes

Gas Holdings Atlanta, L.L.C., C.A. No. 18-10869, 2018 WL 5033755, at *2–3 (Oct. 17, 2018 D.

N.J.). “Federal courts may not render advisory opinions.” Id.

       (b) No Justiciable, Actual Controversy Exists and the Court Should Decline to Exercise
           Jurisdiction Here and Issue an Advisory Opinion

       Plaintiffs cannot carry their burden, by a preponderance of the evidence, to establish that

the Court should exercise jurisdiction over their request for declaratory judgment. Transamerica,

2018 WL 5033755, at *3. The Complaint is an opaque, anticipatory-defensive maneuver to test if

Plaintiffs can breach the agreement and “any purported obligation” arising from it. Compl. at ¶ 10.

No actual controversy exists, it is a clear request for an advisory opinion, and is unlikely to result

in a conclusive judgment that can avoid hypothetical future litigation.

       This matter stems from Plaintiffs’ buyer’s remorse concerning the 2006 Settlement, which

they negotiated at arm’s length via counsel of their choosing. Pls. Ex. A at ¶ 14. After sixteen

years, Plaintiffs wish to further develop the Subject Properties, but do not wish to abide by the

terms of the settlement due to its associated costs to them. Id. at ¶¶ 7–9. While Plaintiffs have a

zoning permit for one of the plots they wish to develop, they do not contend that they obtained

building permits.

       Plaintiffs have not begun work nor have they yet breached the 2006 Settlement. In fact, in

their Complaint, Plaintiffs do not even assert that they intend to breach the 2006 Settlement much

less how they intend to do so—such as in whole or in part. Instead, Plaintiffs speculate that at some

future, indeterminate point in time, they may breach some or all of the 2006 Settlement. None of


                                                  6
           Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 10 of 18




the parties thus knows what, if any, action any party may take to enforce the 2006 Settlement if

Plaintiffs breach it. A controversy thus does not exist “of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment” and the Complaint essentially requests an advisory

opinion from the Court. Transamerica, 2018 WL 5033755, at *3.

          In addition, a judgment from the Court here is unlikely to provide a conclusive result that

can avoid any future, hypothetical attendant litigation. If the Court holds that the 2006 Settlement

is a valid and enforceable contract, Plaintiffs may nevertheless breach it and there is the potential

for an actual controversy to arise that results in further, future litigation. Compl. at ¶ 7–9; Dabbene,

2021 WL 37508, at *6. Depending upon the result here, this maneuvering permits Plaintiffs’ to

preemptively test certain defenses and potentially obtain a partial res judicata shield for

hypothetical, future litigation. Id.

          In sum, there are numerous permeations of future events where no litigation results here.

The Complaint is a transparent “procedural fencing” maneuver, Dabbene, 2021 WL 37508, at *6,

that requests “an opinion advising what the law would be upon a hypothetical state of facts,”

Haworth, 300 U.S. at 240–41. The Court should accordingly decline to exercise jurisdiction here

and should dismiss the Complaint pursuant to Rule 12(b)(1).

    II.      The Court Should Enter Judgment on the Pleadings in Favor of the Defendants

             Pursuant to Rule 12(c)

          The Court should grant the Defendants’ request for judgment on the pleadings and dismiss

the Complaint with prejudice for two primary reasons. First, the only non-conclusory, though still

vague, assertion for relief from the 2006 Settlement—duress—is insufficient as a matter of law.

Second, even if Plaintiffs succeeded in abrogating the 2006 Settlement, promissory estoppel bars

Plaintiffs from reneging on their commitments.



                                                   7
         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 11 of 18




        (a) Rule 12(c) Motion for Judgment on Pleadings Standard

        “Judgment on the pleadings is appropriate when ‘the movant clearly establishes that no

material issue of fact remains . . . and that he is entitled to judgment as a matter of law.’” Havassy,

432 F. Supp. 3d at 545 (quoting Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008)).

Courts “accept as true all allegations in plaintiff’s complaint as well as all reasonable inferences

that can be drawn from them, and [ ] construe[s] them in a light most favorable to the non-movant.”

Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018). Courts consider “the pleadings

and exhibits attached thereto, matters of public record and ‘undisputedly authentic documents

attached to the motion for judgment on the pleadings if plaintiffs’ claims are based on those

documents.’” Havassy, 432 F. Supp. 3d at 545 (quoting Atiyeh v. Nat’l Fire Ins. Co. of Hartford,

742 F. Supp. 2d 591, 595 (E.D. Pa. 2010)). “It is not enough for a plaintiff to allege mere ‘labels

and conclusions[.]” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       Courts grant a Rule 12(c) motion to dismiss when a plaintiff fails to articulate enough facts

“to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). Courts, in evaluating a complaint, apply the two-part test set forth in Iqbal: (1) the

court must “begin by identifying allegations that, because they are mere conclusions, are not

entitled to the assumption of truth”; (2) the court must evaluate the factual assertions to determine

whether “they plausibly suggest entitlement to relief.” 556 U.S. at 664, 682.

       (b) Plaintiffs’ Preemptive Defenses that the 2006 Settlement Is Unenforceable Are
           Insufficient as a Matter of Law

       The Complaint includes five plainly insufficient arguments for why the 2006 Settlement is

unenforceable and one, though still vague, argument (duress). Defendants will briefly address the

these first five arguments and thereafter substantively address Plaintiffs’ duress argument. As




                                                  8
         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 12 of 18




noted above and in detail below, infra, II(c), even if—arguendo—Plaintiffs succeed in abrogating

the 2006 Settlement, promissory estoppel nevertheless binds them to their prior commitments.

        Plaintiffs assert five arguments in a vague and conclusory fashion: violations of the Fifth

and Fourteenth Amendments, lack of consideration, purported issues calculating damages,

whether the agreement runs with the land, and lack of an agreement’s end-date in an effort to

preemptively abrogate the 2006 Settlement. Compl. at ¶¶ 50–54. Plaintiffs do not include

identifiable factual underpinnings to support these assertions. Indeed, Plaintiffs mention the Fifth

and Fourteenth Amendments in passing. See id. at ¶ 50. Similarly, Plaintiffs raise their “substantial

question[s]” about a lack of consideration, calculating damages, whether the agreement runs with

the land, and the lack of an end-date on one occasion each without legal or factual explanation. Id.

at ¶¶ 50–54. Plaintiffs fail to satisfy their “obligation to provide the ‘grounds’ for this ‘entitle[ment]

to relief’” with “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555. In sum, each of these five arguments lack sufficient

specificity and fail as a matter of law. Defendants will thus focus on Plaintiffs’ duress argument.

                (i)     Feeling ‘pressured’ does not arise to the level of duress.

        Plaintiffs’ only non-conclusory, though still vague, contention that the 2006 Settlement is

unenforceable is duress, which they characterize as “pressure,” fails as a matter of law. Compl. at

¶ 32. This argument fails for three reasons: (1) representation by counsel bars a claim of duress;

(2) the claimed duress did not exist at the time of settlement; and (3) Plaintiffs’ factual allegations

are insufficient to establish cognizable duress.

        A party asserting duress faces a high bar. “[D]uress exists whenever one person, by the

unlawful act of another, is induced to enter into contractual relations under such circumstances as

to indicate that he has been deprived of the exercise of free will[.]” Harsco Corp. v. Zlotnicki, 779



                                                    9
          Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 13 of 18




F.2d 906, 911 (3d Cir. 1985) (quoting Litten v. Jonathan Logan, Inc., 286 A.2d 913, 917 (1971)).

“Where persons deal with each other on equal terms and at arm’s length, there is a presumption

that the person alleging duress possesses ordinary firmness.” Radon Constr., LLC v. Land

Endeavor 0-2, Inc., 221 A.3d 654, 659, n.4 (Pa. Super. Ct. 2019) (quoting Dagenhard v. Dillon

Co., 669 A.2d 946, 950 (Pa. 1996)). Typically, for duress to abrogate a contract, “threats of actual

bodily harm” must exist. Reed v. SmithKline Beckman Corp., 569 F. Supp. 672, 675 (E.D. Pa.

1983) (quoting Carrier v. William Penn Broadcasting Co., 233 A.2d 519, 521 (Pa. 1967)).

         First, Plaintiffs executed the 2006 Settlement with the benefit and advice of counsel before

this Court. Pls.’ Ex. A at ¶ 14. The law is unequivocal: “the opportunity to consult with counsel

vitiates a duress defense[.]”3 Zlotnicki, 779 F.2d 906, 911 (3d Cir. 1985). This alone is sufficient

hold that Plaintiffs’ duress argument must fail as a matter of law.

         Second, the duress Plaintiffs allege did not exist in May 2006. Plaintiffs allege two

categories of duress: potential financial peril they face sixteen years after the Plaintiffs made the

agreement and certain 2005 Philadelphia City Council (the “Council”) resolutions (the “2005

Resolutions”). The financial peril Plaintiffs allege focuses on circumstances they face in 2021:

higher labor costs that could make their potential development plans unprofitable. Compl. at ¶¶

32–33. It is axiomatic that speculative financial circumstances, which did not exist at the time of

the agreement, cannot be duress for purposes of undoing the 2006 Agreement. At best, these

claims establish that Plaintiffs regret the benefit of the bargain they struck sixteen years earlier.




3
 Accord Reed., 569 F. Supp. at 675 (no economic duress where plaintiff represented by counsel and free to consult
with him or other counsel); Dagenhardt, 669 A.2d at 952 (“[A] party who has a reasonable opportunity to consult
with legal counsel before entering into a contract cannot later invalidate the contract by claiming economic duress.”).

                                                         10
          Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 14 of 18




        Similarly, council adopted the 2005 Resolutions in October 2005—seven months prior to

the 2006 Settlement. Def’s Ex. A at DOB095–96, 105–106, 117.4 Much like today’s alleged

financial pressure, the pressure Plaintiffs allege they felt from the 2005 Resolutions was remote

by the time Plaintiffs executed the 2006 Settlement. See Hotel Empees. And Rest. Empees. Union

v. Sage Hosp. Res., L.L.C., 299 F. Supp. 2d 461, 466 (W.D. Pa. 2003) (duress must exist at the

time of contract formation). A party, as Plaintiffs did here, “cannot sit idly by and receive benefits

under a contract and then later raise claims of economic duress.” Id.

        Third, the factual allegations underpinning Plaintiffs’ alleged duress are legally insufficient

as a matter of law for multiple reasons. Plaintiffs’ factual allegations in support of their alleged

duress include the 2005 Resolutions, the risk presented by the 2005 Litigation, and financial peril.

Even assuming all of these things true, Plaintiffs fail to make a legally cognizable claim of duress.

        The 2005 Resolutions, like all Council resolutions, did not have the force of law or

substantial practical import. For example, months after the 2006 Settlement, Council adopted a

resolution “[u]rging” the federal government to stop certain funding practices concerning

“affordable housing for families and senior citizens.”5 Rather than legislation regulating or

otherwise setting forth requirements with the force of law, such resolutions more generally

sentiments of Council on a particular subject. The accordant capacity of the 2005 Resolutions to

impact Plaintiffs’ decision making or otherwise direct outcomes is thus minimal, at best.

        The 2005 Resolutions also did not include threats of bodily harm. They called for the City

to “conduct an investigation and pursue enforcement . . . [of] the Philadelphia Building Code” and

commitments Plaintiffs made during a July 24, 2002 zoning hearing. DOB105, 117. The 2005


4
  The Court can consider these documents as the Complaint incorporates them by reference and they are matters of
public record. See Havassy, 432 F. Supp. 3d at 545 (noting courts can consider matters of public record during a
motion to dismiss).
5
  Defs. Ex. B, Resolution 060748, adopted Oct. 5, 2006.

                                                       11
         Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 15 of 18




Resolutions also did not mandate the filing of the 2005 Litigation; instead, they suggested the filing

of a court action “if necessary.” Id.

        The “threat” of the 2005 Litigation is similarly insufficient as a matter of law. Litigation is

not a “cause” that can “justify the officers of a corporation to be put in fear so that they would

execute a note which they otherwise would not have executed” (particularly when represented by

counsel). Carrier, 233 A.2d at 521. Even if this was not true, Plaintiffs’ representations

demonstrate that the litigation did not worry them: they are clear in their belief that the 2005

Litigation was “pretextual,” accordingly meritless, and that, if they did not enter into the 2006

settlement, their successful defense was a foregone conclusion. Compl. at ¶ 11. Despite this, they

did not file a Rule 12 motion or otherwise litigate the matter in any real way; instead, Plaintiffs

elected to settle the matter. Plaintiffs’ factual allegations are thus insufficient as a matter of law to

establish that Plaintiffs were “deprived the exercise of free will.” Harsco Corp., 779 F.2d at 911.

        Finally, Plaintiffs’ purported “financial peril” cannot establish duress. Compl. at ¶ 33.

“Business compulsion is not established merely by proof that consent was secured by the pressure

of financial circumstances[.]” Harsco, 779 F.2d at 911 (quoting Litten, 286 A.2d at 917–18)) .

“[A] threat of serious financial loss may be sufficient to constitute duress and to be ground for

relief where an ordinary suit at law or equity might not be an adequate remedy.” Id. Plaintiffs had

an adequate remedy sixteen years ago: proceeding with their purportedly strong defenses to defeat

the City in the 2005 Litigation. Plaintiffs declined this opportunity; instead, they chose “to seek

the quickest possible resolution” (the 2006 Settlement). Compl. at at ¶ 33. Their voluntary choice

forecloses their ability to assert financial duress.




                                                   12
          Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 16 of 18




        In sum, Plaintiffs’ allegations—even if accepted as true—are legally insufficient to

overcome the high bar for demonstrating duress. The Court should thus find, as a matter of law,

that Plaintiffs’ preemptive defense of duress cannot abrogate the 2006 Settlement.

        (c) Promissory Estoppel Bars Plaintiffs from Reneging on Their 2006 Commitment

        Even if, arguendo, the 2006 Settlement is unenforceable, promissory estoppel bars

Plaintiffs from reneging on their obligations. “Promissory estoppel is an equitable doctrine that

may be invoked to enforce a promise made by one party to another where there is no enforceable

agreement.” I.K. ex rel. B.K. v Haverford Sch. Dist., 567 Fed. Appx. 135, 137 (3d Cir. 2014).

Promissory estoppel applies where: (1) “the promisor made a promise that he should have

reasonably expected to induce action or forbearance on the part of the promisee”; (2) “the promisee

actually took action or refrained from taking action in reliance on the promise”; and (3) “injustice

can be avoided only by enforcing the promise.” Id. (quoting Crouse v. Cyclops Indus., 745 A.2d

606, 610 (Pa. 2000).

        Plaintiffs acknowledge that they committed to utilize specific labor practices in 2006 in

exchange for, among other things, a release of the City’s claims against them. See, e.g., Compl. at

¶¶ 5–7. It was thus reasonable for Plaintiffs to expect that their promise would result in the City

discontinuing its action and surrender the ability to renew its claims. It is manifestly unjust to

permit Plaintiffs to obtain this benefit and renege on their representations, which the City

reasonably relied upon to the City’s detriment. Dugan v. O’Hara, 125 F. Supp. 3d 527, 539 (E.D.

Pa. 2015). Among other things, memories necessarily fade after sixteen years and most relevant

documents no longer exist.6 The Court should thus deny Plaintiffs’ request for relief from their

2006 commitment and dismiss the Complaint with prejudice.


6
 Pursuant to the Home Rule Charter, Title 8, Sections 211–12, after four years the Department of Records reviews
documents submitted to it and disposes ones that are not of “historical or archival value.”

                                                       13
        Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 17 of 18




III.   Conclusion

       For the foregoing reasons, the Court should dismiss the Complaint pursuant to Rule

12(b)(1) and, in addition or in the alternative, enter judgment on the pleadings under Rule 12(c).



Date: June 11, 2021                                  Respectfully submitted,

                                                     /s/ Kristin K. Bray____
                                                     Kristin K. Bray
                                                     Chief Deputy City Solicitor, Code & Public
                                                     Nuisance Litigation
                                                     PA Bar No. 200737
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 15th Floor
                                                     Philadelphia, PA 19102
                                                     (215)683-5408
                                                     kristin.bray@phila.gov



                                                     CLEARY, JOSEM & TRIGIANI, LLP

                                                     /s/Cassie Ehrenberg
                                                     Joseph T. Cleary, Esquire
                                                     Cassie R. Ehrenberg, Esquire
                                                     325 Chestnut Street, Suite 200
                                                     Philadelphia, PA 19106
                                                     (215) 735-9099
                                                     cehrenberg@cjtlaw.org
                                                     Attorneys for Defendant PB




                                                14
        Case 2:21-cv-00273-JCJ Document 18 Filed 06/11/21 Page 18 of 18




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   ___________________________________________________________________________
   DOBSON MILLS APARTMENTS, L.P., :
   DOBSON SCOTTS, L.P. and           :
   MANSION AT BALA, L.P.             :
                                     :
                        Plaintiffs,  :          No. 21-cv-00273-JCJ
                                     :
            v.                       :
                                     :
   CITY OF PHILADELPHIA and          :
   PHILADELPHIA, PENNSYLVANIA        :
   BUILDING AND CONSTRUCTION         :
   TRADES COUNCIL, AFL-CIO,          :
                                     :
                        Defendants.  :
                                     :



                                CERTIFICATE OF SERVICE
       I hereby certify that the Defendants’ Motion to Dismiss And For Judgment On The

Pleadings has been filed on ECF and is available for viewing and downloading.

       A copy has also been mailed, via first-class mail, to the following:

                                         Wally Zimolong
                                          P.O. Box 552,
                                      Villanova, PA 19085
                                      Attorney for Plaintiffs



       Date: June 11, 2021                           /s/ Kristin K. Bray
                                                     Kristin K. Bray
                                                     Chief Deputy City Solicitor, Code & Public
                                                     Nuisance Litigation
                                                     PA Bar No. 200737
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 15th Floor
                                                     Philadelphia, PA 19102
                                                     (215) 683-5408
